Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 AND 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Hanahara, et, al. (US Pat. 6,670,750 ).
Regarding claim 1, Hanahara teaches a  push switch comprising: a circuit substrate 6; two fixed contacts 6a disposed on the circuit substrate; a dome-shaped spring 3a which is disposed above the two fixed contacts and can be displaced between a first position in which the two fixed contacts are in a non-conductive state and a second position in which the two fixed contacts are in a conductive state, the dome-shaped spring formed from a metal sheet (col. 1, lines 24-26) and having a central movable portion which can be elastically deformed toward the two fixed contacts and a marginal portion formed so as to surround the central movable portion; and a conductive elastic member (3b-3e, 4) disposed on a surface of the central movable portion of the dome-shaped spring facing the circuit substrate and having a surface facing the two fixed contacts, wherein at least the surface of the conductive elastic member facing the two fixed contacts has conductivity, and wherein when the dome-shaped spring is displaced to the second position, the two fixed contacts are in the conductive state through the conductive elastic member, and Page 2 of 15Application No. 17/219,612Application Filing Date: March 31, 2021 Docket No. AMP21303wherein the conductive elastic member does not contact with the circuit substrate when the dome-shaped spring is in the first position (Fig. 7).
Regarding claim 2, Hanahara teaches the push switch wherein the conductive elastic member (3b-3e, 4) includes an elastic portion 3e and a conductive layer 4 disposed on the elastic portion so as to face the two fixed contacts, and wherein the conductive layer of the conductive elastic member contacts with the two fixed contacts (6a) when the dome-shaped spring is displaced to the second position and thereby the two fixed contacts are in the conductive state through the conductive layer of the conductive elastic member, and wherein an entire surface of the conductive layer facing the two fixed contacts does not contact with the circuit substrate 6 when the dome-shaped spring 3a is in the first position (Fig 7).
Regarding claim 3, Hanahara teaches the push switch wherein the conductive elastic member  (3b-3e, 4) is a film-like member configured so that the conductive layer 4 of the conductive elastic member contacts with the two fixed contacts 6a when the dome-shaped spring 3a is displaced to the second position (Fig. 7).  
Regarding claim 4, Hanahara teaches the push switch wherein the conductive layer 4 of the conductive elastic member is disposed so as to cover an entire surface of the elastic portion 3e of the conductive elastic member (area where the electrode 4 is covered Is defined to be the surface of the elastic portion, see Fig. 7).
Regarding claim 5, Hanahara teaches the push switch further comprising a spacer 13 disposed on the circuit substrate 6, wherein the dome-shaped spring 3a is placed on the spacer (Figs. 5, 7).  
Regarding claim 6, Hanahara teaches the push switch wherein the spacer includes a base portion 13 located on the circuit substrate 6 and an opening (where 6a is positioned) for exposing the two fixed contacts 6a (Fig. 5, 7).  
Regarding claim 8, Hanahara teaches the push switch further comprising a cover film 2 covering the dome-shaped spring 3e from an upper side (Fig. 7).
Regarding claim 9, Hanahara teaches a push switch comprising: a circuit substrate 7; a central contact 6a (right) disposed on the circuit substrate; an outer contact 6a (left) disposed on the circuit substrate so as to be spaced apart from the central contact; a dome-shaped spring 3a which is disposed above the central contact and the outer contact and can be displaced between a first position in which the central contact and the outer contact are in a non-conductive state and a second position in which the central contact and the outer contact are in a conductive state, the dome-shaped spring formed from a metal sheet (col. 1, lines 24-26) and having a central movable portion which can be elastically deformed toward the central contact and the outer contact and a marginal portion formed so as to surround the central movable portion; and a conductive elastic member (3b-3e, 4) disposed on a surface of the central movable portion of the dome-shaped spring facing the circuit substrate and having a surface 4 facing the central contact, Page 4 of 13Application No. 17/219,612 Application Filing Date: March 31, 2021Docket No. AMP21303wherein at least the surface of the conductive elastic member facing the central contact has conductivity, and wherein when the dome-shaped spring is displaced to the second position, the central contact and the outer contact are in the conductive state through the dome-shaped spring and the conductive elastic member, and wherein the conductive elastic member does not contact with the circuit substrate when the dome-shaped spring is in the first position (Fig. 7).
Regarding claim 10, Hanahara teaches the push switch wherein the conductive elastic member (3b-3e, 4) includes an elastic portion 3e and a conductive layer 4 disposed so as to cover the elastic portion, and wherein the conductive layer of the conductive elastic member contacts with the central contact when the dome-shaped spring is displaced to the second position and thereby the central contact 6a and the outer contact 6a are in the conductive state through the conductive layer of the conductive elastic member, and Page 5 of 15Application No. 17/219,612 Application Filing Date: March 31, 2021 Docket No. AMP21303wherein an entire surface of the conductive layer facing the two fixed contacts 6a does not contact with the circuit substrate when the dome-shaped spring 3a is in the first position. (Fig. 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hanahara in view of Matsushima, et al. (US20210151266). 
Regarding claim 7, Hanahara does not teach the spacer further includes a cutout portion for releasing air under the dome-shaped spring when the dome-shaped spring is displaced from the first position to the second position.  However, Matsushima teaches a similar switch device that comprises a spacer 50 with a cutout portion 52 for releasing air under the dome-shaped spring 60 when the dome-shaped spring is displaced from the first position to the second position (Figs. 1-3 and paragraphs 75-80). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Matsushima in the switch device of Hanahara to discharge air from the switch device (paragraph 80).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hanahara.
Regarding claim 13, Hanahara teaches the push switch wherein the conductive elastic member (3b-3e, 4) is fixed on the surface of the central movable portion of the dome-shaped spring 3a, but does not teach the use of an adhesive agent. However,  the patentability of a product does not depend on its method of production as long the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Allowable Subject Matter
Claims 11 and 12 are remained objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833